                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON




ANDREW WILKERSON,

               Plaintiff,                                                    No. 2:18-cv-01727-MO

       v.                                                                  OPINION AND ORDER

COLETTE PETERS, Director, Oregon Department
of Corrections; CAPTAIN STEVEN BOSTON,
correction staff; JOHN DOES 1-4, correctional officers;
DR. DIAMOND; DR. VELEZ,

               Defendants.



MOSMAN,J.,

       Defendants in this case filed a Motion to Dismiss for Failure to State a Claim [15], which

this court granted on September 6, 2019. [21]. I granted Plaintiff leave to amend his complaint

within thirty (30) days of that order, and Plaintiff was later granted an extension of time. [23].

Plaintiffs amended complaint was due November 21, 2019. Plaintiff did not file an amended

complaint, and this court entered an Order to Show Cause [26] that directed Plaintiff to file an

amended complaint by December 26, 2019, or have the case dismissed for lack of prosecution.

Plaintiff did not file an amended complaint by that deadline, and as of the date of this order, has

filed no additional documents with the court.

II

II

II

II

1 - ORDER AND OPINION
